Citation Nr: 9936098	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  94-37 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
February 1970.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  In a 
rating action dated in December 1992, the RO denied the 
veteran's claim for service connection for PTSD and diabetes 
mellitus.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. With respect to the claim for service connection for PTSD, 
all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The preponderance of the evidence is against a PTSD 
diagnosis.

3. Diabetes mellitus was first manifested many years after 
service, and there is no competent medical evidence 
linking it to service.


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(f) (1999).

2. The veteran has not submitted evidence of a well-grounded 
claim of service connection for diabetes mellitus.  38 
U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for PTSD 

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107(a).  The Court held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  In this case, some of the medical evidence 
and the veteran's statements concerning the onset of PTSD are 
sufficient to conclude that his claim is well grounded.  See 
Gaines v. West, 11 Vet. App. 353, 357 (1998) (citing Cohen v. 
Brown, 10 Vet. App. 128, 136-37 (1997)).  No further 
development is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records show that the veteran was 
referred for a psychiatric evaluation in April 1967 because 
of difficulty adjusting to the military.  He related that he 
had always had difficulty adjusting to the authoritarian 
atmosphere and regulations of military life, but had not had 
any official disciplinary action until the previous two 
months when he had office hours and a court martial for 
disobeying a lawful order, missing formation and leaving his 
place of duty.  He reported numerous times when he had been 
reprimanded for lack of a haircut, improper uniform, 
appearing to be idle and arguing.  During the interview, the 
veteran was alert, intelligent, verbally responsive and gave 
no evidence of significant psychiatric abnormality.  The 
diagnosis was passive-aggressive personality.  The examiner 
commented that the veteran had a personality pattern in which 
there was resentment of authority figures and restrictions of 
any kind.  In the military atmosphere, this resentment was 
intensified and found expression in arguments and general 
non-conformity to military expectations.  Later that month, 
it was reported that the veteran allegedly attacked a first 
sergeant that night after heavy drinking.  

The service medical records also show that the veteran was 
seen in May 1968 and it was indicated that he had numerous 
recent violations with resultant fines/rate reductions.  It 
was noted that the veteran presented as reasonable, but 
someone who was impulsive.  It was further indicated that the 
veteran was rubbed the wrong way by younger, inexperienced, 
more senior men.  A psychiatric evaluation on the separation 
examination in February 1970 was normal.

The veteran's discharge certificate shows that his military 
occupational specialty was refrigerator mechanic and that he 
received the National Defense Service Medal, the Vietnam 
Service Medal and the Vietnam Campaign Medal.  

The veteran was hospitalized in a State facility from June to 
September 1970.  He was admitted with a history of becoming 
acutely disturbed, confused and appeared psychotic.  He had 
many paranoid delusions, making threats of "blowing his 
brains out."  He admitted using mind-bending drugs and found 
that his state was due to flashbacks from LSD.  The diagnosis 
was psychosis with drug or poison intoxication (other than 
alcohol), acute.  

The veteran was transferred from the above facility to a 
Department of Veterans Affairs (VA) hospital in September 
1970.  The diagnosis was psychotic reaction, acute, due to 
drug intoxication (other than alcohol), in remission.

A VA psychiatric examination was conducted in March 1972.  
The veteran related that he was in Vietnam from September 
1966 to February 1968.  He stated that he was in a combat 
area, but had no actual combat except for some shelling 
during the Tet offensive.  He received no wounds.  The 
examination report indicates that at least some service 
medical records and post-service medical records were 
reviewed in conjunction with the examination.  Following an 
examination, the diagnoses were passive-aggressive 
personality and psychotic reaction due to drug intoxication 
(other than alcohol) from history only.

On VA psychiatric examination in August 1992, the veteran 
denied any immediate symptoms related to his Vietnam 
experience.  He stated that he was not regularly in combat, 
but that there were the occasional enemy attacks, rocket fire 
and that he occasionally had to be on sentry duty.  He noted 
that mostly he worked in his military occupational specialty 
as a refrigerator repairman and refrigeration mechanic.  He 
related that he had an "attitude" and got into a fight with 
a new "green" sergeant.  The veteran denied any significant 
psychiatric symptoms and stated that he was just hoping that 
there might be a program that could help him get his life 
back together after recent reversals.  Following a mental 
status evaluation, there was no Axis I or Axis II diagnosis.  
The examiner commented that the veteran was diagnosed as 
suffering from a passive-aggressive personality while in 
service.  It was certainly possible that he showed some 
passive-aggressive features and did so in terms of his 
difficulty in relating to positions and persons in positions 
of authority.  

A Vet Center report dated in October 1993 reveals that the 
veteran had been seen for an assessment of PTSD in July of 
that year.  He had a series of complaints including chronic 
anxiety, fear of impending doom, isolation tendencies, 
difficulty with intimate relationships, intrusive thoughts 
and sleep disturbances.  The veteran related that he spent 
seventeen months in Vietnam.  In addition to performing his 
primary duties, he frequently provided armed security on 
disposal trucks leaving the base/encampment.  He reported not 
participating in direct combat operations, but was exposed to 
enemy fire during the Tet offensive.  He stated that he 
experienced high anxiety and terror during this period.  He 
also described an incident while the company was attempting 
to watch a movie in an open-air theater on the beach and the 
position came under fire.  The veteran was cut in the cross 
fire/mortar attack in his attempt to warn the movie 
projectionist of the attack.  He also described much sadness 
and sorrow when a friend of his was burned to death in a non-
combat related accident.  It was noted that he had recently 
lost his home and business in a fire and he had to seek work 
with other companies with little success.  These events had 
contributed to resurgence in his stress symptomatology.  
Following a mental status evaluation, the diagnoses were PTSD 
and adjustment disorder with mixed emotional features 
(anxiety and depression).  The examiner commented that the 
veteran suffered from PTSD and adjustment disorders 
associated with combat-related trauma experienced in Vietnam.  
The recent loss of his home and business, the source of his 
livelihood and comfort, likely contributed significantly to 
the resurgence in stress symptomatology as he recalled 
unresolved issues from service and Vietnam.

The veteran was afforded a VA psychiatric examination in 
March 1994.  The veteran's military history generally 
conformed to that set forth during the August 1992 VA 
examination.  He added that his problems arose because he had 
difficulty dealing with a particular sergeant and he 
assaulted that individual.  He ended up with six months in 
the brig.  His scariest time in Vietnam was during the Tet 
offensive in 1968.  He was particularly scared because there 
was talk of everyone getting six-month extensions and he was 
soon to be rotated out.  He recalled the mortar attacks and 
the bomb dump going off, but he stated that he was most glad 
to just get out of Vietnam.  His last two years of service 
were mostly spent playing ball.  He denied having any 
psychiatric treatment since the hospitalizations shortly 
after service.  The veteran stated that he slept 
satisfactorily and he denied having particular nightmares 
about Vietnam.  He also related that he did not get 
particularly upsetting intrusive thoughts about the war.  He 
occasionally reminisced about the war.  He was quite 
comfortable talking about the war.  Following a mental status 
evaluation, there was no Axis I or Axis II diagnosis.  The 
examiner commented that he did not believe that the veteran 
suffered from any diagnosable psychiatric condition.

The veteran was again afforded a VA psychiatric examination 
in March 1999.  The examiner reviewed the claims folder as 
well as VA electronic records.  It was noted that the veteran 
was not engaged in any psychiatric or PTSD-related 
treatments.  He was not on any psychotropic medications.  He 
stated that he was stationed in Chu Lai and that this area 
was routinely shelled from the surrounding hills.  He noted 
that he had a court-martial and was in the brig.  While in 
the brig, the base was routinely under rocket and mortar 
attack from the surrounding countryside.  The veteran added 
that he saw no active combat in Vietnam and that he carried a 
weapon for only about three months when he was assigned to 
guard the garbage trucks moving in and out of the base.  He 
was never struck or wounded in a rocket or mortar attack, nor 
was he in a situation where someone near or close to him was 
wounded or killed.  He emphasized that his entire tour of 
duty in Vietnam was in "a whole atmosphere of threat."  
Particularly during the Tet offensive, his units were 
surrounded and under severe attack.  The veteran had not 
found it important to enter into PTSD therapy, in part 
because he did not like group oriented activities and in part 
because he remained functional.  He denied any sleep 
disorder.  He did not suffer early morning awakening or 
nightmares or other intrusive kinds of thoughts.  Although he 
remembered Vietnam, particularly when prompted by movies or 
television shows, he did not especially suffer from 
flashbacks or unwanted reexperiencing of Vietnam episodes.  
He described no startle responses.  He did not describe 
coping mechanisms that would be consistent with numbing or 
blocking off feelings.  Following a mental status evaluation, 
the Axis I diagnosis was alcohol abuse.  There was no Axis II 
diagnosis.  

The examiner noted that he found no basis to warrant a 
diagnosis of PTSD based on review of available records and 
the interview.  Although the veteran was in-country during 
the Tet offensive, he was a non-combatant and was never 
injured or in close proximity to someone who was killed or 
wounded.  Undoubtedly, he was stressed by the rocket and 
shell fire raining down on both of the bases to which he was 
assigned (or imprisoned), but these stressors appeared to 
have no lasting sequelae in the present day following 
military service.  He repeatedly got into scrapes with 
authority while on active duty and had two extended periods 
of time in the brig.  Thus, while there is no evidence of 
PTSD based on military service, there is the open question of 
precisely what kind of "nervous breakdown" he had a few 
months after service.  In summary, based on the available 
evidence, the examiner concluded that the veteran could not 
be considered to suffer from PTSD and thus had no disability 
based on this diagnosis.


Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also VAOPGCPREC 11-97, 62 Fed. Reg. 37953 (1997).

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included (1) 
medical evidence establishing a clear diagnosis of the 
condition, (2) credible supporting evidence that the claimed 
in-service stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  Additionally, if the 
claimed stressor is related to the claimant having been a 
prisoner-of-war, prisoner-of-war experience which satisfies 
the requirements of [38 C.F.R.] § 3.1(y) (1993) of this part 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed stressor.  38 C.F.R 
§ 3.3.304(f) (effective prior to March 7, 1997).

Effective March 7, 1997, the requirements for service 
connection for PTSD included (1) medical evidence diagnosing 
the condition in accordance with Sec. 4.125(a) of this 
chapter; (2) a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and (2) 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war under the provisions 
of Sec. 3.1(y) of this part and the claimed stressor is 
related to that prisoner of war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (effective March 7, 1997).

By way of analogy, the Board observes that in regards to the 
relationship between the old regulations and the VA MANUAL 
21-1, the Court in Cohen, 10 Vet. App. at 139, stated that 
where the manual imposed requirements not in the regulations 
that were unfavorable to the claimant, those additional 
requirements could not be applied against the veteran.  
However, where the manual and regulations overlapped, the 
manual was irrelevant.  Thus, in light of the above 
principles, the Court essentially held that the manual 
provisions would only be discussed if they could be read as 
more favorable to the veteran.

In applying the above principles to the instant case, the 
Board notes that when comparing the old PTSD regulations with 
the new, it appears that both sets of regulations essentially 
require credible supporting evidence that the veteran's 
claimed in-service stressor actually occurred, and that there 
is a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  However, 
the Board observes that the two sets of regulations differ in 
regards to the requirements for establishing a diagnosis of 
PTSD.  The new criteria appears to impose an additional 
requirement that was not required under the old regulations, 
namely that the medical diagnosis of PTSD has to be in 
accordance with DSM-IV.  Therefore, since only a clear 
diagnosis of PTSD is required under the old regulations, and 
there is no additional burden of establishing a diagnosis of 
PTSD which is in accordance with DSM-IV, it is the Board's 
determination that the old regulations are more favorable to 
the appellant and his claim.  See Cohen, 10 Vet. App. at 139 
(holding that a clear diagnosis of PTSD is an unequivocal 
diagnosis of PTSD, without any reference to the DSM).  
Accordingly, the old regulations will be applied to the 
appellant's claim for service connection for PTSD.

The Board acknowledges that a Vet Center report in 1993 
concluded that the veteran has PTSD which is associated with 
combat-related trauma he suffered in Vietnam.  In this 
regard, the Board points out that the stressors he reported 
at that time were essentially consistent with those he has 
mentioned on the three VA psychiatric examinations conducted 
during the course of this appeal.  In addition, however, he 
stated that a friend of his had been burned to death in non-
combat trauma, and that this incident caused him much sorrow.  
It is significant to note, nonetheless, that the veteran did 
not state that he had witnessed his friend's death.  Of 
greater significance is the fact that the first two VA 
examinations resulted in no psychiatric diagnosis, and the 
most recent examination, conducted in March 1999, only noted 
alcohol abuse.  It was specifically concluded that the 
veteran did not have PTSD.  It is clear that the psychiatric 
examiners had at least some records available for review.  
Moreover, the Board emphasizes that, following the March 1999 
VA psychiatric examination, the examiner concluded that, 
although the veteran undoubtedly experienced stress by rocket 
fire, it had no lasting sequelae.  He opined, therefore, that 
the veteran did not have PTSD.  This examination was 
comprehensive and included a review of the claims folder.  In 
contrast, there is no indication in the Vet Center report 
that any records were reviewed.  Thus, the Board finds that 
the VA examination reports are of greater probative value 
than the report from the Vet Center.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed.Cir. 1997) (holding the Board is 
entitled to independently assess the weight of the evidence 
before it); Owens v. Brown, 7 Vet. App. 429, 432-33 (1995).  
In light of all of the foregoing, and given the fact that a 
lack of probative value attaches to the Vet Center report, 
the Board concludes that a preponderance of the evidence is 
against a diagnosis of PTSD in this case.  See, e.g., Cohen, 
10 Vet. App. at 153 (Chief Judge Nebeker, concurring) (VA 
adjudicators may reject the claim upon a finding that a 
preponderance of the evidence is against a PTSD diagnosis).  
Accordingly, service connection for PTSD is denied.




II.  Service Connection for Diabetes 
Mellitus 

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy, 1 Vet. App. 78.  In Tirpak v. Derwinski, 2 
Vet. App. 609 (1992), the Court held that a "claim must be 
accompanied by evidence."  Id. at 611.  As will be explained 
below, the veteran has not submitted competent evidence to 
support his claim for service connection for diabetes 
mellitus.  Thus, the Board finds that his claim is not well 
grounded.  Accordingly, there is no duty to assist him in the 
development of his claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  




Factual background

The service medical records are negative for complaints or 
findings pertaining to diabetes mellitus.  The endocrine 
system was evaluated as normal on the separation examination 
in February 1970.  A urinalysis was negative for sugar or 
albumin.

When the veteran was hospitalized at a State facility 
beginning in June 1970 for unrelated complaints, a urinalysis 
was within normal limits.  

On VA psychiatric examination in August 1992, the veteran 
indicated that he had recently developed diabetes.

VA outpatient treatment records dated from 1991 to 1998 have 
been associated with the claims folder.  It was reported in 
December 1991 that the veteran's adult onset diabetes 
mellitus was improved.  In October 1994, it was reported that 
he had had adult onset diabetes mellitus for three to four 
years.  It was noted when the veteran was seen in January 
1996, that adult onset diabetes mellitus had been present for 
four years.  In June 1998, a past medical history of diabetes 
mellitus times eight years was noted.

The veteran was afforded an examination for diabetes by the 
VA in March 1999.  It was reported that the veteran was being 
treated for diabetes with medication.  The veteran related 
that he first recalled being a diabetic during an Agent 
Orange examination, but he did not recall the date.  
Following an examination, the diagnosis was diabetes 
mellitus, under active treatment.  The examiner reviewed the 
service medical records and noted that there was no active 
treatment for diabetes in service, nor was there any 
indication of any symptoms suggestive of diabetes in service.  





Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.

Where a veteran served 90 days or more during a period of war 
and diabetes mellitus becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

A review of the record discloses that there is no indication 
of diabetes mellitus during service or for many years 
thereafter.  In this regard, the Board points out that the 
service medical records are negative for complaints or 
findings indicative of diabetes.  The VA outpatient treatment 
records suggest that diabetes had its onset in 1990 or 1991.  
This is based on the history recorded when the veteran was 
seen for treatment.  It is also significant to note that 
following the recent VA examination for diabetes, it was 
specifically concluded that there was no indication of any 
symptoms or treatment for diabetes in service.  Clearly, the 
veteran has not provided any competent medical evidence 
demonstrating that diabetes mellitus had its onset in service 
or within one year thereafter.  The Court has held that if 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, his lay 
assertions to the effect that he has diabetes mellitus which 
is related to service are neither competent nor probative of 
the issue in question.  Indeed, in Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and, therefore, those 
opinions do not even serve as a basis for a well-grounded 
claim.


ORDER

Service connection for PTSD is denied.

Service connection for diabetes mellitus is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

